Mayes, J.,
delivered the opinion of the court.
We do not think that appellant was entitled to a peremptory instruction; and, since the only assignment of error is based on this right, we notice no other feature of the record. The suit of appellee to recover commissions for effecting the sale of the property mentioned in the pleadings is not based on the option contract, wherein appellee is given the right to buy the property for -the sum of $6,000 cash, or $6,500, one-half cash and the balance in two equal annual payments, with eight per cent interest, but on an oral contract to pay five per cent commissions for effecting the sale of the property. These two contracts are wholly independent of each other, and to allow proof of the oral contract to pay five per cent commissions for effecting the sale of the property in no way affects the written *621option contract; nor does it add to, alter, or in any way vary its terms. Tbe written contract is complete in itself, and gives Booth tbe right to buy tbe property for a certain stipulated price. In establishing tbe oral contract to pay five per cent commissions for effecting tbe sale of tbe property, tbe rule against the admission of parol testimony to contradict or vary, tbe written instrument is no way invaded, because this is not tbe effect or object of tbe testimony.

Affirmed.